Citation Nr: 0939507	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-38 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.  


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision, which granted 
service connection for PTSD and assigned a 50 percent rating, 
effective June 26, 2006.  

The Veteran testified before the undersigned during an August 
2009 video conference hearing.  A transcript has been 
associated with the claims file.

The Board received additional evidence from the Veteran after 
the video conference hearing consisting of medical evidence 
and a statement from the Veteran.  The new evidence was 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2008).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The issue of entitlement to a TDIU is REMANDED to the RO.  VA 
will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD symptoms manifest with depressed mood, 
anxiety, anger, nightmares, weekly panic attacks, chronic 
sleep impairment, disturbances of motivation and mood, 
suicidal ideation, hypervigilance, difficulty adapting to 
stressful situations, including work settings, and an 
inability to maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, and no 
higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.132, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Further, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for his low back disability.  In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 
Vet. App. at 484.  Further, the Veteran has neither alleged 
nor demonstrated that he has been prejudiced by defective 
VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap, 21 Vet. 
App. at 119.  Regarding the disability rating, VA requested 
and obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
that any other evidence exists to support a higher disability 
rating.  Thus, the VCAA's purpose has been affected and any 
error is non-prejudicial.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate QTC examination in 
November 2006.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 
examination report is thorough, supported by treatment 
records, and adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II.	Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 50 
percent disabling, effective June 26, 2006, under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)



The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

A GAF score of 51-60 represents "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

The Veteran submitted a July 2006 private psychological 
evaluation from a Dr. Cargill, where the examiner indicated 
the Veteran's reported service history and the counseling he 
received at the Vet Center.  The examiner performed a number 
of psychological tests and assessed the Veteran with Chronic 
PTSD, delayed onset, major depressive disorder, and panic 
disorder without agoraphobia.  On examination, the Veteran 
was found to have normal abstract reasoning with difficulty 
concentrating.  He had depressed, agitated, anxious and 
guilty moods.  He was fearful with severe anxiety, pessimism, 
and hopelessness.  He had difficulty sleeping and remained 
emotionally withdrawn.  His interpersonal relationships were 
affected as the Veteran was introverted and withdrawn.  The 
Veteran reported feeling that his behavior was unpredictable 
and inappropriate.  He viewed his behavior as aggressive and 
felt that he was becoming progressively more depressed and 
anxious.  The examiner gave the Veteran a GAF score of 45.  

The Veteran was afforded a QTC examination in November 2006 
where the Veteran's orientation and speech were within normal 
limits.  He had appropriate appearance, hygiene, behavior, 
speech, communication, thought processes, judgment, and 
abstract thinking.  His affect was abnormal with depressed 
mood.  He maintained a lack of concentration, moderate short 
term and long term memory impairment, panic attacks more than 
once a week, and passive thoughts of death without a real 
threat to himself or others.  Hallucinations, delusions, 
homicidal ideation, and obsessional rituals were absent.  The 
Veteran reported nightmares, anxiety, anger, chronic sleep 
impairment, crying spells, and feelings of hopelessness, 
which occurred on a constant basis.  In terms of family and 
social relationships, the Veteran had maintained his current 
marriage for 36 years.  However, since the onset of his 
mental condition, his daily activities had curtailed and he 
isolated himself, staying near his home and away from people.  
He had no social life and exhibited no interest in creating 
one.  The examiner reported being forced to take early 
retirement due to his inability to maintain an effective 
relationship with a co-worker.  He assigned the Veteran a GAF 
score of 51 and provided that the Veteran's symptoms 
precluded him from developing significant relationships and 
an inability to work.  It should be noted that the examiner 
seems to contradict this statement by concluding later in the 
evaluation that the Veteran's symptoms only intermittently 
affected his ability to perform occupational tasks.  Despite 
the contradictory opinion, the Board still finds some 
probative weight in the assessment of the Veteran's PTSD 
symptoms since such a discussion of his symptoms appears 
consistent with other medical evidence of record.

The Veteran submitted treatment notes from his group 
counseling sessions at the Vet Center dated from October 2006 
through February 2009.  These records provide that the 
Veteran regularly attended these sessions and actively 
participated intermittently.  In a January 2007 letter, Dr. 
Hutcheson of the Veteran Center provided that the goal of 
these counseling sessions was to slow the progression of the 
Veteran's PTSD symptoms.  In this letter, Dr. Hutcheson noted 
that the Veteran's appearance was "a little unusual in that 
he [had] an untrimmed beard and hair...approaching his 
shoulders."  He provided that the Veteran was properly 
oriented and his mood and manner were friendly and 
cooperative but his affect was blunted.  At that time, the 
Veteran denied any history of or current illusions, 
delusions, hallucinations, or homicidal or current suicidal 
ideation.  He did, however, report a history of suicidal 
ideation.  The Veteran was found to have difficulty sleeping, 
intrusive thoughts, depression, and an exaggerated startle 
response.  The examiner provided that his current marriage 
appeared to be stable although the Veteran reported not 
feeling comfortable around people.  Additionally, he was 
found to be conscious of the chronic nature of his symptoms.  

In an August 2007 letter, Dr. Cargill provided that the 
Veteran continued to isolate himself from others and stayed 
home about 80 percent of the time.  He indicated a continued 
difficulty sleeping and an avoidance of social activities.  
He reported problems with memory, ongoing nightmares, 
although the frequency of these nightmares has decreased, and 
ongoing intrusive thoughts and flashbacks which occurred on a 
weekly basis.  He indicated ongoing outbursts of anger which 
had impaired his relationships with his wife and family.  He 
noted that the Veteran had not been employed for the past six 
or seven years.  The Veteran also reported ongoing panic 
attacks but the examiner did not indicate the frequency of 
such attacks.  It was the examiner's opinion that the 
Veteran's condition had deteriorated since his initial 
evaluation in July 2006.  The examiner also opined the 
Veteran had significant occupational and social deficiencies 
which hampered his ability to perform daily activities and 
assessed him with a GAF score of 48.  

During the Veteran's August 2009 hearing, he reported that he 
felt depressed and anxious a majority of the time.  He denied 
a history of suicidal ideation but indicated that he had 
passing thoughts of hurting others.  He testified that a 
typical day is showering, eating a breakfast at home or going 
to a restaurant to eat by himself, and coming home to watch 
TV or work on the computer.  He testified experiencing panic 
attacks, sleep impairment, nightmares, and irritability, and 
anger.  His wife attested to his irritability and anger 
issues and reiterated that the Veteran spends extensive time 
on the computer playing games or looking things up on the 
internet but does not interact with people through email.  

Upon a careful review of the evidence, the Board finds that 
the record supports a schedular evaluation of 70 percent, but 
no higher, for the Veteran's PTSD for the entire rating 
period on appeal, beginning on June 26, 2006.  The record 
shows that his condition has been manifested by the following 
symptoms from the criteria for a 70 percent evaluation: 
suicidal ideation, impaired impulse control, difficulty in 
adapting to stressful circumstances, including work or 
worklike settings, and an inability to establish and maintain 
effective relationships. 
 
While the GAF score of 51 which the Veteran was assigned at 
the November 2006 QTC examination may suggest that his 
symptomatology was moderate, the record as a whole shows that 
the Veteran has symptoms associated with a 70 percent rating.  
He has indicated his PTSD led him to retire early.  He has 
suffered from depression, and has isolated himself.  At his 
November 2006 examination, the Veteran reported nightmares, 
more than once weekly panic attacks, chronic sleep 
impairments, anxiety, nightmares, and crying spells.  He 
indicated, and medical evidence shows, a history of suicidal 
ideation.  

The August 2007 private opinion provides that his psychiatric 
problems hamper his ability to perform occupational tasks.  
Furthermore, the July 2006 private evaluation and August 2007 
letter from Dr. Cargill show that the Veteran's employability 
has been adversely affected by his symptoms.

In finding that the Veteran does not have the symptoms 
associated with a 100 percent evaluation under the Rating 
Schedule criteria, the evidentiary record does not show that 
he has gross impairment in thought processes and 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time and place, 
or memory loss for names of close relatives, his own 
occupation, or his own name.  At the July 2006 examination it 
was noted that the Veteran did not have hallucinations or 
delusions.  At the November 2006 QTC examination, his thought 
process and speech were normal, his hygiene and appearance 
were appropriate as was his behavior, and he did not have 
hallucinations or delusions.  

It should be noted that the Veteran testified that he has 
passing thoughts of hurting others and the medical evidence 
reveals the Veteran's concern with harming someone due to his 
irritability.  The Board recognizes that homicidal ideation 
is listed under the criteria for a 100 percent rating.  
However, the Veteran has consistently reported that these 
thoughts are also transitory.  The medical evidence provides 
that the Veteran knew these were merely passive thoughts and 
indicated his ability to control his anger and avoid harming 
others.  The medical evidence of record consistently provides 
that the Veteran is not a real danger to himself or others.  
The Board finds that the Veteran's recognition and reasoning 
do not show a gross impairment of the Veteran's thought 
process.  If anything, his ability to recognize that 
homicidal ideations are wrong shows that he has logical 
thought processes.  As such, a rating in excess of 70 percent 
disabling is not warranted.  See 38 C.F.R. § 4.130.

It is also noted that the Veteran has indicated his PTSD 
symptoms preclude him from obtaining employment.  The medical 
evidence establishes that his PTSD causes serious employment 
impairment.  Such symptoms are adequately compensated by the 
now current 70 percent rating.  The weight of the Veteran's 
symptoms fall under the criteria for a 70 percent rating.  

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the Veteran should have a 
"staged" rating for his service connected disability.  Upon 
reviewing the record in this case, the Board finds that at no 
time since the filing of the Veteran's claim for service 
connection in June 2006 has his PTSD been more disabling than 
as currently rated under the present decision.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the Veteran, the Veteran's PTSD more nearly 
approximates the rating criteria for a 70 percent evaluation 
for the entire claims period beginning on June 26, 2006. 


ORDER

Entitlement to an initial rating of 70 percent disabling, but 
not higher, for PTSD is granted. 


REMAND
The Veteran has submitted evidence of a medical disability, 
made a claim for the highest rating possible, and submitted 
evidence of unemployability.  As such, the requirements under 
38 C.F.R. § 3.155(a) have been satisfied and VA must consider 
whether the Veteran is entitled to a TDIU rating.  Therefore, 
as the Veteran's TDIU claim is being remanded for due process 
compliance

In light of the assignment of an initial 70 percent rating 
for the Veteran's PTSD herein, a remand with regard to the 
Veteran's claim for a TDIU is necessary.  In this regard, the 
RO must implement the Board's award of an initial 70 percent 
rating for PTSD and, thereafter, reconsider his TDIU claim 
since, based on the Board's actions, the Veteran now meets 
the threshold schedular criteria for a TDIU.  The claims are 
inextricably intertwined and, before the issue of entitlement 
to TDIU can be addressed on appeal, the award of an initial 
70 percent disability rating for the Veteran's PTSD must be 
implemented.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, Board consideration of the merits of the 
Veteran's TDIU claim is deferred pending the RO's 
implementation of the Board's award of an initial 70 percent 
disability rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.	After implementing the Board's award of 
an initial 70 percent rating for PTSD, 
the Veteran's TDIU claim should be 
adjudicated.  If the claim is denied, 
the Veteran and his representative 
should be issued a statement of the 
case (SOC).  An appropriate period of 
time should be allowed for response.

2.	Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 
The Board intimates no opinion as to 
the outcome of this case. The Veteran 
need take no action until so informed. 
The purpose of this 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


